Exhibit 10.4




SEATTLE GENETICS, INC.
FRENCH-QUALIFIED RESTRICTED STOCK UNIT GRANT NOTICE
Seattle Genetics, Inc. (the “Company”), pursuant to its Amended and Restated
2007 Equity Incentive Plan (the “U.S. Plan”) and the Rules of the Seattle
Genetics, Inc. Amended and Restated 2007 Equity Incentive Plan for Stock Units
granted to French Grantees (the “French RSU Sub-Plan;” together with the U.S.
Plan, the “Plan”), hereby awards to Grantee a Stock Unit Award for the number of
stock units set forth below (the “Award”). The Award is subject to all of the
terms and conditions as set forth herein and in the Plan and the
French-Qualified Restricted Stock Unit Agreement for Grantees in France (the
“Agreement”). Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Plan or the Agreement. Except as explicitly provided
herein, in the event of any conflict between the terms in the Award and the
Plan, the terms of the Plan shall control.
Grantee:                %%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%
Date of Grant:            %%OPTION_DATE,'MM/DD/YYYY'%-%
Vesting Commencement Date:    %%VEST_DATE_PERIOD1,'MM/DD/YYYY'%-%
Number of French-Qualified
Restricted Stock Units
Subject to Award:    %%TOTAL_SHARES_GRANTED,'999,999,999'%-%
Vesting Schedule:
Subject to Section 3 of the Agreement, this Award shall vest on the below
vesting date(s). Notwithstanding the foregoing, vesting shall terminate upon the
Grantee’s Termination of Employment.



%%VEST_DATE_PERIOD1, 'MM/DD/YYYY'%-%    %%SHARES_PERIOD1%-%
%%VEST_DATE_PERIOD2, 'MM/DD/YYYY'%-%    %%SHARES_PERIOD2%-%
%%VEST_DATE_PERIOD3, 'MM/DD/YYYY'%-%    %%SHARES_PERIOD3%-%


Consideration:        Grantee’s Services


Issuance Schedule:
The shares of Common Stock to be issued in respect of the Award will be issued
in accordance with the issuance schedule set forth in Section 8 of the
Agreement.

Sell to Cover Election:
By accepting this Award, Grantee hereby: (1) elects, effective on the date
Grantee accepts this Award, to sell shares of Common Stock issued in respect of
the Award in an amount determined in accordance with Section 13(b) of the
Agreement, and to allow the Agent to remit the cash proceeds of such sale to the
Company as more specifically set forth in Section 13(b) of the Agreement (a
“Sell to Cover”); (2) directs the Company to make a cash payment to satisfy the
Withholding Obligation from the cash proceeds of such sale directly to the
appropriate taxing authorities; and (3) represents and warrants that (i) Grantee
has carefully reviewed Section 13(b) of the Agreement, (ii) on the date Grantee
accepts this Award he or she is not aware of any material, nonpublic information
with respect to the Company or any securities of the Company, is not subject to
any legal, regulatory or contractual restriction that would prevent the Agent
from conducting sales, does not have, and will not attempt to exercise,
authority, influence or control over any sales of Common Stock effected by the
Agent pursuant to the Agreement, and is entering into the Agreement and this
election to Sell to Cover in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b5-1 (regarding trading of the Company's
securities on the basis of material nonpublic information) under the Exchange
Act or other applicable securities laws, and (iii) it is Grantee’s intent that
this election to Sell to Cover and Section 12(b) of the Agreement comply with
the requirements of Rule 10b5-1(c)(1) under the Exchange Act or other applicable
securities laws and be interpreted to comply with the requirements of Rule
10b5-1(c) under the Exchange Act or other applicable securities. The Grantee
further acknowledges that by accepting this Award, Grantee is adopting a 10b5-1
Plan (as defined in Section 12(b) of the Agreement) to permit Grantee to conduct
a Sell to Cover sufficient to satisfy the Withholding Obligation as more
specifically set forth in Section 12(b) of the Agreement.

Additional Terms/Acknowledgements: Grantee acknowledges receipt of, and
understands and agrees to, this French-Qualified Restricted Stock Unit Grant
Notice, the Agreement and the Plan. Grantee further acknowledges that as of the
Date of Grant, this French-Qualified Restricted Stock Unit Grant Notice, the
Agreement and the Plan set forth the entire understanding between Grantee and
the Company regarding the Award and supersedes all prior oral and written
agreements on that subject, with the exception of any arrangement that would
provide for vesting acceleration of the Award upon the terms and conditions set
forth therein.


Grantee’s electronic acceptance shall signify Grantee’s execution of this
French-Qualified Restricted Stock Unit Grant Notice and understanding that this
Award is granted and governed under the terms and conditions set forth herein.


SEATTLE GENETICS, INC.


/s/ Clay B. Siegall
Clay B. Siegall, Ph.D.
President & CEO




**PLEASE PRINT AND RETAIN THIS AGREEMENT FOR YOUR RECORDS**

SEATTLE GENETICS, INC.
FRENCH-QUALIFIED RESTRICTED STOCK UNIT AGREEMENT
Pursuant to the French-Qualified Restricted Stock Unit Grant Notice (“Grant
Notice”) and this French-Qualified Restricted Stock Unit Agreement (this
“Agreement”), Seattle Genetics, Inc. (the “Company”) has awarded you a
French-Qualified Restricted Stock Unit Award (the “Award”) under its Amended and
Restated 2007 Equity Incentive Plan (the “U.S. Plan”) and the Rules of the
Seattle Genetics, Inc. Amended and Restated 2007 Equity Incentive Plan for Stock
Units granted to French Grantees (the “French RSU Sub-Plan;” together with the
U.S. Plan, the “Plan”). Your Award is granted to you effective as of the Date of
Grant set forth in the Grant Notice for this Award. This Agreement shall be
deemed to be agreed to by the Company and you upon your execution of the Grant
Notice to which it is attached. Capitalized terms not explicitly defined in this
Agreement shall have the same meanings given to them in the Plan or the Grant
Notice, as applicable. Except as otherwise explicitly provided herein, in the
event of any conflict between the terms in this Agreement and the Plan, the
terms of the Plan shall control. The details of your Award, in addition to those
set forth in the Grant Notice and the Plan, are as follows.
1.GRANT OF THE AWARD. This Award represents the right to be issued on a future
date the number of shares of the Company’s Common Stock that is equal to the
number of stock units indicated in the Grant Notice (the “French-Qualified
RSUs”). As of the Date of Grant, the Company will credit to a bookkeeping
account maintained by the Company for your benefit (the “Account”) the number of
French-Qualified RSUs subject to the Award. This Award is granted in
consideration of your services to the Company or an Affiliate. Except as
otherwise provided herein, you will not be required to make any payment to the
Company (other than future services to the Company) with respect to your receipt
of the Award, the vesting of the French-Qualified RSUs or the delivery of the
Common Stock to be issued in respect of the Award.
2.    FRENCH-QUALIFIED STATUS. The Awards granted pursuant to this Agreement are
intended to qualify for the special tax and social security treatment in France
applicable to rights to shares granted for no consideration under Sections L.
225-197-1 to L. 225-197-6 of the French Commercial Code, as amended. However,
certain events may affect the qualified status of the Awards and the Company
does not make any undertaking or representation to maintain the qualified status
of the Award. If the Awards do not retain their qualified status, the special
tax and social security treatment will not apply and you will be required to pay
your portion of social security contributions resulting from the Award, as well
as any income and other taxes that may be due pursuant to other rules for
non-qualified restricted stock units.
3.    VESTING. Subject to the limitations contained herein, your Award will
vest, if at all, in accordance with the vesting schedule provided in the Grant
Notice, provided that you have not incurred a Termination of Employment before
the vesting date set forth in the Grant Notice. In no event shall any
French-Qualified RSUs vest prior to the second anniversary of the vesting
commencement date, or such other period as required to comply with the minimum
vesting period under Sections L. 225-197-1 of the French Commercial Code, as
amended. Upon your Termination of Employment, the French-Qualified RSUs credited
to the Account that were not vested on the date of such Termination of
Employment will be forfeited at no cost to the Company and you will have no
further right, title or interest in the French-Qualified RSUs or the shares of
Common Stock to be issued in respect of the Award. By accepting the grant of
this Award, you acknowledge and agree that the terms set forth in this Section 3
supersede any contrary terms regarding the vesting of this Award set forth in
any notice or other communication that you receive from, or that is displayed
by, E*TRADE or other third party designated by the Company.
For purposes of your Award, your Termination of Employment will be considered to
be (regardless of the reason of termination, whether or not later found to be
invalid or in breach of employment or other laws or rules in the jurisdiction
where you are providing services or the terms of your employment or service
agreement, if any) effective as of the date that you cease to actively provide
services to the Company or any Affiliate and will not be extended by any notice
period (e.g., employment or service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment or other laws in the jurisdiction where you are employed or providing
services or the terms of your employment or service agreement, if any). The
Administrator shall have exclusive discretion to determine when you are no
longer actively employed or providing services for purposes of the Plan
(including whether you still may be considered to be providing services while on
a leave of absence).
Notwithstanding the foregoing or anything in this Agreement to the contrary, in
the event of your Termination of Employment as a result of your death, the
vesting of your Award shall accelerate and become immediately transferable to
your heirs and shares of Common Stock will be issued to your heirs upon their
request for a period of six months following the date of your death; otherwise,
the French-Qualified RSUs will be forfeited at the end of the expiration of the
six-month period.
Notwithstanding the foregoing or anything in this Agreement to the contrary, in
the event of your Termination of Employment as a result of your Disability, the
vesting of your Award shall accelerate such that your Award shall become vested
as to an additional twelve (12) months, effective as of the date of such
Termination of Employment, to the extent that your Award is outstanding on such
date.
4.    FORFEITURE OF AWARD NOT TIMELY ACCEPTED. The Award is conditioned upon
your electronic acceptance of the Award, as set forth in the Grant Notice.
Notwithstanding the foregoing or anything in this Agreement to the contrary, if
you fail to accept the Award prior to the vesting dates set forth in the Grant
Notice, the portion of the Award that otherwise would have vested on each such
date will be forfeited at no cost to the Company, and you will have no further
right, title or interest in such portion. In the event of your Termination of
Employment as a result of your death or Disability prior to acceptance of the
Award, the Company will deem the Award as being accepted.
5.    NUMBER OF SHARES.
(a)     The number of French-Qualified RSUs subject to your Award may be
adjusted from time to time for changes in capitalization, as provided in Section
13 of the U.S. Plan.
(b)    Any additional French-Qualified RSUs that become subject to the Award
pursuant to this Section 5 shall be subject, in a manner determined by the
Administrator, to the same forfeiture restrictions, restrictions on
transferability, and time and manner of delivery as applicable to the other
French-Qualified RSUs covered by your Award.
(c)    Notwithstanding the provisions of this Section 5, no fractional shares or
rights for fractional shares of Common Stock shall be created pursuant to this
Section 5. The Administrator shall, in its discretion, determine an equivalent
benefit for any fractional shares or fractional shares that might be created by
the adjustments referred to in this Section 5.
6.    SECURITIES LAW COMPLIANCE. You may not be issued any shares in respect of
your Award unless either (i) the shares are registered under the U.S. Securities
Act of 1933, as amended (the “Securities Act”) or other applicable securities
laws; or (ii) the Company has determined that such issuance would be exempt from
the registration requirements of the Securities Act or other applicable
securities laws. Your Award also must comply with other applicable laws and
regulations governing the Award, and you will not receive such shares if the
Company determines that such receipt would not be in material compliance with
such laws and regulations. You represent and warrant that you (a) have been
furnished with a copy of the Plan and the prospectus for the Plan and all
information deemed necessary to evaluate the merits and risks of receipt of the
Award, (b) have had the opportunity to ask questions concerning the information
received about the Award and the Company, and (c) have been given the
opportunity to obtain any information you deem necessary to verify the accuracy
of any information obtained concerning the Award and the Company.
7.    TRANSFER RESTRICTIONS. Your Award is not transferable, except by will or
by the applicable laws of descent and distribution. In addition to any other
limitation on transfer created by applicable securities laws, you agree not to
assign, hypothecate, donate, encumber or otherwise dispose of any interest in
any of the shares of Common Stock subject to the Award until the shares are
issued to you in accordance with Section 7 of this Agreement. After the shares
have been issued to you, you are free to assign, hypothecate, donate, encumber
or otherwise dispose of any interest in such shares provided that any such
actions are in compliance with the provisions herein and applicable securities
laws.
8.    DATE OF ISSUANCE.
(a)    If the Award is exempt from application of Section 409A of the Code and
any state law of similar effect (collectively “Section 409A”), the Company will
deliver to you a number of shares of the Company’s Common Stock equal to the
number of vested French-Qualified RSUs subject to your Award, including any
additional French-Qualified RSUs received pursuant to Section 4 above that
relate to those vested French-Qualified RSUs on the applicable vesting date (the
“Original Issuance Date”). However, if the Original Issuance Date falls on a
date that is not a business day, such delivery date shall instead fall on the
next following business day. Notwithstanding the foregoing, if (i) the Original
Issuance Date does not occur (1) during an “open window period” applicable to
you, as determined by the Company in accordance with the Company’s
then-effective policy or policies on trading in Company securities or (2) on a
date when you are otherwise permitted to sell shares of Common Stock on the open
market; and (ii) the Company elects, prior to the Original Issuance Date,
(x) not to satisfy the Withholding Obligation (as defined in Section 12(a)
hereof) by withholding shares of Common Stock from the shares otherwise due, on
the Original Issuance Date, to you under this Award pursuant to Section 12
hereof, (y) not to permit you to then effect a Sell to Cover under the 10b5-1
Plan (as defined in Section 12(b) of this Agreement), and (z) not to permit you
to satisfy the Withholding Obligation in cash, then such shares shall not be
delivered on such Original Issuance Date and shall instead be delivered on the
first business day of the next occurring open window period applicable to you or
the next business day when you are not prohibited from selling shares of the
Company’s Common Stock on the open market, as applicable (and regardless of
whether there has been a Termination of Employment before such time), but in no
event later than the 15th day of the third calendar month of the calendar year
following the calendar year in which the French-Qualified RSUs vest. Delivery of
the shares pursuant to the provisions of this Section 7(a) is intended to comply
with the requirements for the short-term deferral exemption available under
Treasury Regulations Section 1.409A-1(b)(4) and shall be construed and
administered in such manner. The form of such delivery of the shares (e.g., a
stock certificate or electronic entry evidencing such shares) shall be
determined by the Company.
(b)    The provisions of this Section 7(b) are intended to apply if the Award is
subject to Section 409A because of the terms of a severance arrangement or other
agreement between you and the Company, if any, that provide for acceleration of
vesting of the Award upon your separation from service (as such term is defined
in Section 409A(a)(2)(A)(i) of the Code (“Separation from Service”) and such
severance benefit does not satisfy the requirements for an exemption from
application of Section 409A provided under Treasury Regulations Section
1.409A-1(b)(4) or 1.409A-1(b)(9) (“Non-Exempt Severance Arrangement”). If the
Award is subject to and not exempt from application of Section 409A due to
application of a Non-Exempt Severance Arrangement, the following provisions in
this Section 7(b) shall supersede anything to the contrary in Section 7(a).
(i)    If the Award vests in the ordinary course before your Termination of
Employment in accordance with the vesting schedule set forth in the Grant
Notice, without accelerating vesting under the terms of a Non-Exempt Severance
Arrangement, in no event will the shares to be issued in respect of your Award
be issued any later than the later of: (A) December 31st of the calendar year
that includes the applicable vesting date and (B) the 60th day that follows the
applicable vesting date.
(ii)    If vesting of the Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were in effect as of the date of grant of the
Award and, therefore, are part of the terms of the Award as of the date of
grant, then the shares will be earlier issued in respect of your Award upon your
Separation from Service in accordance with the terms of the Non-Exempt Severance
Arrangement, but in no event later than the 60th day that follows the date of
your Separation from Service. However, if at the time the shares would otherwise
be issued you are subject to the distribution limitations contained in Section
409A applicable to “specified employees,” as defined in Section 409A(a)(2)(B)(i)
of the Code, such shares shall not be issued before the date that is six months
following the date of your Separation from Service, or, if earlier, the date of
your death that occurs within such six-month period.
(iii)    If either (A) vesting of the Award accelerates under the terms of a
Non-Exempt Severance Arrangement in connection with your Separation from
Service, and such vesting acceleration provisions were not in effect as of the
date of grant of the Award and, therefore, are not a part of the terms of the
Award on the date of grant, or (B) vesting accelerates pursuant to Section 4(b)
or Section 13 of the U.S. Plan, then such acceleration of vesting of the Award
shall not accelerate the issuance date of the shares (or any substitute
property), but the shares (or substitute property) shall instead be issued on
the same schedule as set forth in the Grant Notice as if they had vested in the
ordinary course before your Termination of Employment, notwithstanding the
vesting acceleration of the Award. Such issuance schedule is intended to satisfy
the requirements of payment on a specified date or pursuant to a fixed schedule,
as provided under Treasury Regulations Section 1.409A-3(a)(4).
(c)    Notwithstanding anything to the contrary set forth herein, the Company
explicitly reserves the right to earlier issue the shares in respect of any
Award to the extent permitted and in compliance with the requirements of Section
409A, including pursuant to any of the exemptions available in Treasury
Regulations Section 1.409A-3(j)(4)(ix).
(d)    The provisions in this Agreement for delivery of the shares in respect of
the Award are intended either to comply with the requirements of Section 409A or
to provide a basis for exemption from such requirements so that the delivery of
the shares will not trigger the additional tax imposed under Section 409A, and
any ambiguities herein will be so interpreted.
9.    DIVIDENDS. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a change in capitalization as provided in Section 13 of the U.S.
Plan; provided, however, that this sentence shall not apply with respect to any
shares of Common Stock that are delivered to you in connection with your Award
after such shares have been delivered to you.
10.    RESTRICTIVE LEGENDS. The shares issued in respect of your Award shall be
endorsed with appropriate legends determined by the Company.
11.    AWARD NOT A SERVICE CONTRACT.
(a)    Nothing in this Agreement (including, but not limited to, the vesting of
your Award pursuant to the schedule set forth in Section 3 herein or the
issuance of the shares in respect of your Award), the Plan or any covenant of
good faith and fair dealing that may be found implicit in this Agreement or the
Plan shall:  (i) confer upon you any right to continue in the employ of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company or an
Affiliate of the right to terminate your employment without regard to any future
vesting opportunity that you may have.
(b)    By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the schedule set forth in Section 3 is
earned only by continuing as an employee, director or consultant of the Company
or Affiliate, as applicable (not through the act of being hired, being granted
this Award or any other award or benefit) and that the Company has the right to
reorganize, sell, spin-out or otherwise restructure one or more of its
businesses or Affiliates at any time or from time to time, as it deems
appropriate (a “reorganization”).  You further acknowledge and agree that such a
reorganization could result in your Termination of Employment, or the
termination of Affiliate status of your employer and the loss of benefits
available to you under this Agreement, including but not limited to, the
termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Agreement, for any period, or at all, and
shall not interfere in any way with your right or the right of the Company or
its Affiliate to terminate your service at any time, with or without cause and
with or without notice.
12.    NATURE OF AWARD. In accepting your Award, you acknowledge, understand and
agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted under the Plan;
(b)    the Award is exceptional, voluntary and occasional and does not create
any contractual or other right to receive future Awards (whether on the same or
different terms), or benefits in lieu of an Award, even if an Award has been
granted in the past;
(c)    all decisions with respect to future awards of French-Qualified RSUs or
other grants, if any, will be at the sole discretion of the Company;
(d)    you are voluntarily participating in the Plan;
(e)    the Award and any shares of Common Stock acquired under the Plan, and the
income from and value of same, are not intended to replace any pension rights or
compensation;
(f)    the future value of the shares of Common Stock underlying the Award is
unknown, indeterminable and cannot be predicted with certainty;
(g)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from your Termination of Employment (for any
reason whatsoever whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or rendering services
or the terms of your employment agreement, if any);
(h)    unless otherwise provided herein, in the Plan or by the Company in its
discretion, the Award and the benefits evidenced by this Agreement do not create
any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of Common
Stock;
(i)    unless otherwise agreed with the Company, the Award and the shares of
Common Stock subject to the Award, and the income from and value of same, are
not granted as consideration for, or in connection with, the service you may
provide as a director of an Affiliate;
(j)    if the Award vests and you are issued shares of Common Stock, the value
of such shares of Common stock may increase or decrease in value following the
date the shares of Common Stock are issues; even below the Fair Market Value on
the date the Award is granted to you;
(k)    the Award and the shares of Common Stock subject to the Award, and the
income and value of same, are not part of normal or expected compensation for
any purpose, including, without limitation, calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, holiday pay, long-service awards, pension or retirement or welfare
benefits or similar payments; and
(l)    the Award and the shares of Common Stock subject to the Award, and the
income and value of same, shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating your benefits under any
benefit plan sponsored by the Company, except as such plan otherwise expressly
provides. The Company expressly reserves its rights to amend, modify, or
terminate any of the Company’s benefit plans.
13.    TAX OBLIGATIONS.
(a)    By accepting this Award, you acknowledge that, regardless of any action
taken by the Company or any Affiliate the ultimate liability for any and all
income tax, social insurance, payroll tax, fringe benefit tax, payment on
account or other tax-related items related to your participation in the Plan and
legally applicable to you (“Tax-Related Items”) is and remains your
responsibility and may exceed the amount actually withheld by the Company or its
Affiliates, if any. Further, if you are subject to Tax-Related Items in more
than one jurisdiction, you acknowledge that the Company and/or its Affiliates
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction. The Company has no duty or obligation to minimize the tax
consequences to you of this Award and shall not be liable to you for any adverse
tax consequences to you arising in connection with this Award.
(b)    On or before the time you receive a distribution of Common Stock pursuant
to your Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding from the Common Stock issuable to you and/or
otherwise agree to make adequate provision in cash for any sums required to
satisfy any and all Tax-Related Items (the “Withholding Obligation”).
(c)    By accepting this Award, you hereby (i) acknowledge and agree that you
have elected a Sell to Cover (as defined in the Grant Notice) to permit you to
satisfy the Withholding Obligation and that the Withholding Obligation shall be
satisfied pursuant to this Section 12(c) to the fullest extent not otherwise
satisfied pursuant to the provisions of Section 12(d) hereof and (ii) further
acknowledge and agree to the following provisions:
(i)    You hereby irrevocably appoint E*Trade, or such other registered
broker-dealer that is a member of the Financial Industry Regulatory Authority as
the Company may select, as your agent (the “Agent”), and you authorize and
direct the Agent to:
(1)    Sell on the open market at the then prevailing market price(s), on your
behalf, as soon as practicable on or after the date on which the shares of
Common Stock are delivered to you pursuant to Section 8 hereof in connection
with the vesting of the French-Qualified RSUs, the number (rounded up to the
next whole number) of shares of Common Stock sufficient to generate proceeds to
cover (A) the satisfaction of the Withholding Obligation arising from the
vesting of those French-Qualified RSUs and the related issuance of shares of
Common Stock to you that is not otherwise satisfied pursuant to Section 13(d)
hereof and (B) all applicable fees and commissions due to, or required to be
collected by, the Agent with respect thereto;
(2)     Remit directly to the Company and/or any Affiliate the proceeds
necessary to satisfy the Withholding Obligation;
(3)    Retain the amount required to cover all applicable fees and commissions
due to, or required to be collected by, the Agent, relating directly to the sale
of the shares of Common Stock referred to in clause (1) above; and
(4)    Remit any remaining funds to you.
(ii)    You acknowledge that your election to Sell to Cover and the
corresponding authorization and instruction to the Agent set forth in this
Section 13(c) to sell Common Stock to satisfy the Withholding Obligation is
intended to comply with the requirements of Rule 10b5-1(c)(1) under the Exchange
Act or other applicable securities laws and to be interpreted to comply with the
requirements of Rule 10b5-1(c) under the Exchange Act or other applicable
securities laws (your election to Sell to Cover and the provisions of this
Section 13(c), collectively, the “10b5-1 Plan”). You acknowledge that by
accepting this Award, you are adopting the 10b5-1 Plan to permit you to satisfy
the Withholding Obligation. You hereby authorize the Company and the Agent to
cooperate and communicate with one another to determine the number of shares of
Common Stock that must be sold pursuant to Section 13(c)(i) to satisfy your
obligations hereunder.
(iii)    You acknowledge that the Agent is under no obligation to arrange for
the sale of Common Stock at any particular price under this 10b5-1 Plan and that
the Agent may effect sales as provided in this 10b5-1 Plan in one or more sales
and that the average price for executions resulting from bunched orders may be
assigned to your account. You further acknowledge that you will be responsible
for all brokerage fees and other costs of sale associated with this 10b5-1 Plan,
and you agree to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale. In addition, you acknowledge
that it may not be possible to sell shares of Common Stock as provided for in
this 10b5-1 Plan due to (i) a legal or contractual restriction applicable to you
or the Agent, (ii) a market disruption, (iii) a sale effected pursuant to this
10b5-1 Plan that would not comply (or in the reasonable opinion of the Agent’s
counsel is likely not to comply) with the Securities Act or other applicable
securities laws, (iv) the Company’s determination that sales may not be effected
under this 10b5-1 Plan or (v) rules governing order execution priority on the
national exchange where the Common Stock may be traded. In the event of the
Agent’s inability to sell shares of Common Stock, you will continue to be
responsible for the timely payment to the Company of all federal, state, local
and foreign taxes that are required by applicable laws and regulations to be
withheld, including but not limited to those amounts specified in Section
13(c)(i)(1) above.
(iv)    You acknowledge that regardless of any other term or condition of this
10b5-1 Plan, the Agent will not be liable to you for (A) special, indirect,
punitive, exemplary, or consequential damages, or incidental losses or damages
of any kind, or (B) any failure to perform or for any delay in performance that
results from a cause or circumstance that is beyond its reasonable control.
(v)    You hereby agree to execute and deliver to the Agent any other agreements
or documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of this 10b5-1 Plan. The Agent is a third-party
beneficiary of this Section 13(c) and the terms of this 10b5-1 Plan.
(vi)    Your election to Sell to Cover and to enter into this 10b5-1 Plan is
irrevocable. Upon acceptance of the Award, you have elected to Sell to Cover and
to enter into this 10b5-1 Plan, and you acknowledge that you may not change this
election at any time in the future. This 10b5-1 Plan shall terminate not later
than the date on which the Withholding Obligation arising from the vesting of
your French-Qualified RSUs and the related issuance of shares of Common Stock
has been satisfied.
(d)    Alternatively, or in addition to or in combination with the Sell to Cover
provided for under Section 13(c), you authorize the Company, at its discretion,
to satisfy the Withholding Obligation by the following means (or by a
combination of the following means):
(i)    Requiring you to pay to the Company any portion of the Withholding
Obligation in cash;
(ii)    Withholding from any compensation otherwise payable to you by the
Company; and/or
(iii)    Withholding shares of Common Stock from the shares of Common Stock
issued or otherwise issuable to you in connection with the Award with a Fair
Market Value (measured as of the date shares of Common Stock are issued pursuant
to Section 8) equal to the amount of the Withholding Obligation.
(e)    Unless the Withholding Obligation of the Company and/or any Affiliate are
satisfied, the Company shall have no obligation to deliver to you any Common
Stock.
(f)    In the event the Withholding Obligation of the Company arises prior to
the delivery to you of Common Stock or it is determined after the delivery of
Common Stock to you that the amount of the Withholding Obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.
14.    NO ADVICE REGARDING GRANT. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock. You are hereby advised to consult with your own personal tax,
financial and/or legal advisors regarding the consequences of accepting this
Award and by signing the Grant Notice, you have agreed that you have done so or
knowingly and voluntarily declined to do so.
15.    UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this Agreement.
You shall not have voting or any other rights as a stockholder of the Company
with respect to the shares to be issued pursuant to this Agreement until such
shares are issued to you pursuant to Section 8 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
16.    OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy on trading in Company securities
permitting employees to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.
17.    NOTICES. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company. Notwithstanding the foregoing, the Company may, in
its sole discretion, decide to deliver any documents related to participation in
the Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company, the Agent or another third party designated by the Company and
agree notice shall be provided upon posting to your electronic account held by
the Company, the Agent or another third party designated by the Company.
18.    CLAWBACK/RECOUPMENT. The Award will be subject to recoupment, rescission,
payback, cancelation or other action, in each case, in accordance with (i) any
clawback policy adopted by the Company (whether such policy is adopted on or
after the date of this Agreement or required under applicable law) and (ii) any
such other clawback, recovery or recoupment provisions set forth in an
individual written agreement between you and the Company.  No recovery of
compensation under such a clawback policy will be an event giving rise to your
right to resign for “good reason” or “constructive termination” (or similar
term) under any plan of, or agreement with, the Company.
19.    RESTRICTIONS ON THE SALE OF COMMON STOCK.
(a)    Minimum Mandatory Holding Period. You will not be permitted to sell or
transfer any shares of Common Stock issued at settlement of the French-Qualified
RSUs before the end of a minimum mandatory holding period, to the extent
applicable to the shares of Common Stock underlying the French-Qualified RSUs
under Section L. 225-197-1 of the French Commercial Code, as amended, or the
French Tax Code or the French Social Security Code, as amended, to benefit from
the special tax and social security regime in France; provided, however, that
such minimum mandatory holding period, if any, shall not apply to shares of
Common Stock subject to the French-Qualified RSUs issued to your heirs pursuant
to Section 3 hereof or to shares of Common Stock subject to the French-Qualified
RSUs after a Termination of Employment due to Disability (as defined under the
French RSU Sub-Plan) pursuant to Section 3 hereof. The minimum mandatory holding
period is currently two years from the date of grant.
(b)    Closed Period. The shares of Common Stock issued following any vesting
date may not be sold during a Closed Period, to the extent applicable under
French law; provided, however, that such Closed Period restriction shall not
apply to shares of Common Stock subject to the French-Qualified RSUs issued to
your heirs pursuant to Section 3 hereof or to shares of Common Stock subject to
the French-Qualified RSUs issued to you after a Termination of Employment due to
Disability (as defined under the French RSU Sub-Plan) pursuant to Section 3
hereof.
(c)    Holding Period for Managing Corporate Officers. If you qualify as a
managing corporate officer under French law and have been granted Awards in this
capacity (“mandataires sociaux,” i.e. Président du Conseil d’Administration,
Directeur Général, Directeur Général Délégué, Membre du Directoire, Gérant de
Sociétés par actions), you may be subject to shareholding restrictions under
French law and may not sell 20% of the shares of Common Stock upon settlement
until you cease to serve as a managing corporate officer.
(d)    Compliance with Transfer Restrictions on Common Stock. To ensure
compliance with restrictions on the transfer of shares of Common Stock described
in this Section 17, the Company may require that the shares of Common Stock be
held with a brokerage firm or other agent designated by the Company (or
according to any procedure implemented by the Company) until such shares of
Common Stock are sold.
20.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.
(d)    You acknowledge and agree that the Company shall not be liable for any
exchange rate fluctuation between your local currency and the United States
Dollar that may affect the value of your Award or of any amounts due to you
pursuant to the settlement of the Award or the subsequent sale of any shares of
Common Stock acquired upon settlement.
(e)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(f)    All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
21.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided herein, in the event of any conflict between the provisions
of your Award and those of the Plan, the provisions of the Plan shall control.
22.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
23.    DATA PRIVACY.  To participate in the Plan, you will need to review the
information provided in this Section and, where applicable, declare your consent
to the processing of personal data by the Company and third parties noted below.
(a)    EEA+ Controller and Representative.  If you are based in the European
Union (“EU”), the European Economic Area, Switzerland or, if and when the United
Kingdom leaves the European Union, the United Kingdom (collectively “EEA+”), you
should note that the Company, with its registered address at 21823 30th Drive SE
Bothell, Washington 98021, United States of America, is the controller
responsible for the processing of your personal data in connection with the
Agreement and the Plan. The Company’s representative in the EU is Seagen
Netherlands B.V., located at Evert van de Beekstraat 1, -140 1118CL Schiphol,
Netherlands with office phone: +31 207 99 15 60.
(b)    Data Collection and Usage. In connection with the administration of the
Plan, the Company collects, processes, uses and transfers certain
personally-identifiable information about you, which may include your name, home
address and telephone number, email address, date of birth, social insurance,
passport number or other identification number, salary, nationality, job title,
details of all Awards or any other entitlement to shares of Common Stock
awarded, canceled, exercised, settled, vested, unvested or outstanding in your
favor and additional similar or related data, which the Company receives from
you or the entity that employs you (“Personal Data”).  Specifically, the Company
collects, processes and uses Personal Data for the purposes of performing its
contractual obligations under this Agreement, implementing, administering and
managing your participation in the Plan and facilitating compliance with
applicable tax and securities law.
If you are based in the EEA+, the legal basis, where required, for the
processing of Personal Data by the Company is the necessity for the Company to
(i) perform its contractual obligations under this Agreement, (ii) comply with
legal obligations established in the EEA+, and/or (iii) pursue the legitimate
interest of complying with legal obligations established outside of the EEA+. 
(c)    Stock Plan Administration Service Providers. The Company transfers
Personal Data to E*TRADE Corporate Financial Services, Inc., and E*TRADE
Securities LLC (collectively, “E*TRADE”), an independent service provider which
assists the Company with the implementation, administration and management of
the Plan.  In the future, the Company may select a different service provider,
which will act in a similar manner, and share Personal Data with such service
provider.  The Company’s service provider will open an account for you to
receive and trade shares.  The processing of Personal Data will take place
through both electronic and non-electronic means. Personal Data will only be
accessible by those individuals requiring access to it for purposes of
implementing, administering and operating the Plan.
(d)    International Data Transfers. The Company and E*TRADE are based in the
United States. The country where you live may have different data privacy laws
and protections than the United States. In particular, the United States does
not have the same level of protections for personal data as countries in the
EEA+. The European Commission requires U.S. companies to protect personal data
leaving the EEA+ by certifying compliance with the EU-U.S. privacy shield
program or implementing other safeguards such as the Standard Contractual
Clauses adopted by the EU Commission.
If you are based in the EEA+, Personal Data will be transferred from the EEA+ to
the Company and onward from the Company to E*TRADE, or if applicable, another
service provider, based on the EU Standard Contractual Clauses. You may request
a copy of the Standard Contractual Clauses by contacting
dataprotection@seagen.com.
(e)    Data Retention. The Company will use Personal Data only as long as
necessary to implement, administer and manage your participation in the Plan, or
as required to comply with legal or regulatory obligations, including tax and
securities laws.  When the Company no longer needs Personal Data for any of
these purposes, the Company will remove it from its systems. 
(f)    Voluntariness and Consequences of Consent Denial or Withdrawal.
Participation in the Plan is voluntary and you are providing the consents herein
on a purely voluntary basis. You may withdraw your consent at any time, with
future effect and for any or no reason. If you do not consent, or if you later
seek to withdraw your consent, your salary from or employment or service
relationship with your employer will not be affected. The only consequence of
denying or withdrawing consent is that the Company would not be able to grant
Awards to you under the Plan or administer or maintain your participation in the
Plan. If you withdraw your consent, the Company will stop processing your
Personal Data for the purposes stated in section (b) above unless to the extent
necessary to comply with tax or other legal obligations in connection with
Awards granted before you withdrew your consent.
(g)    Data Subject Rights. You may have a number of rights under data privacy
laws in your jurisdiction.  Subject to the conditions set out in the applicable
law and depending on where you are based, such rights may include the right to
(i) request access to, or copies of, Personal Data processed by the Company,
(ii) rectification of incorrect Personal Data, (iii) deletion of Personal Data,
(iv) restrict the processing of Personal Data, (v) object to the processing of
Personal Data for legitimate interests, (vi) portability of Personal Data, (vii)
lodge complaints with competent authorities in your jurisdiction, and/or to
(viii) receive a list with the names and addresses of any potential recipients
of Personal Data. To receive clarification regarding these rights or to exercise
these rights, you can contact dataprotection@seagen.com.
(h)    Necessary Disclosure of Personal Data. You understand that providing the
Company with Personal Data is necessary for the performance of this Agreement
and that your refusal to provide Personal Data would make it impossible for the
Company to perform its contractual obligations and would affect your ability to
participate in the Plan.
24.    INSIDER TRADING RESTRICTIONS/MARKET ABUSE LAWS. You acknowledge that,
depending on your country, you may be subject to insider trading restrictions
and/or market abuse laws, which may affect your ability to acquire or sell the
shares of Common Stock or rights to the shares of Common Stock under the Plan
during such times as you are considered to have “inside information” regarding
the Company (as defined by the laws in your country). Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy. You
acknowledge that it is your responsibility to comply with any applicable
restrictions, and you are advised to speak to your personal advisor on this
matter.
25.    FOREIGN ASSET/ACCOUNT AND TAX REPORTING, EXCHANGE CONTROLS. If you hold
cash or shares of Common Stock outside of France or maintain a foreign bank or
brokerage account (including accounts that were opened and closed during the tax
year), you are required to report such assets and accounts to the French tax
authorities on an annual basis on a specified form together with your income tax
return. Failure to complete this reporting can trigger significant penalties.
26.    WAIVER. You acknowledge that a waiver by the Company of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach of this
Agreement.
27.    LANGUAGE. By accepting this Award, you confirm having read and understood
the Plan and the Agreement which were provided in the English language. You
accept the terms of those documents accordingly.
En acceptant l’attribution, vous confirmez avoir lu et compris le Plan et ce
Contrat, qui ont été communiqués en langue anglaise. Vous acceptez les termes de
ces documents en connaissance de cause.
28.    GOVERNING LAW/VENUE. The interpretation, performance and enforcement of
this Agreement will be governed by the law of the State of Delaware without
regard to that state’s conflicts of laws rules. For purposes of any action,
lawsuit or other proceedings brought due to your participation in the Plan,
relating to it, or arising from it, you hereby submit to and consent to the sole
and exclusive jurisdiction of the United States District Court for the Southern
District of New York (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a New York state court in the County of New
York), and no other courts, where this Award is granted and/or to be performed.
29.    IMPOSITION OF OTHER REQUIREMENTS. The Company reserves the right to
impose other requirements on your participation in the Plan, and on any shares
of Common Stock acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
you to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
30.    AMENDMENT. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Administrator by a writing which specifically states
that it is amending this Agreement, so long as a copy of such amendment is
delivered to you, and provided that no such amendment adversely affecting your
rights hereunder may be made without your written consent. Without limiting the
foregoing, the Administrator reserves the right to change, by written notice to
you, the provisions of this Agreement in any way it may deem necessary or
advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change shall be applicable only to
rights relating to that portion of the Award which is then subject to
restrictions as provided herein.



